Citation Nr: 0117828	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-14 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea and narcolepsy.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967.  The veteran also had additional reserve service.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim for an increased evaluation for his 
service-connected post-traumatic stress disorder, rated as 10 
percent disabling.  The veteran submitted a notice of 
disagreement with that rating decision, was issued a 
statement of the case, and submitted a substantive appeal, 
all in September 1998.

In November 1998, the veteran, accompanied by his 
representative, appeared and presented testimony regarding 
the increased rating issue at a hearing on appeal before a VA 
hearing officer.  A complete transcript of the testimony is 
of record.  

Also appealed is a January 1999 rating decision which denied 
service connection for sleep apnea.  The veteran submitted a 
notice of disagreement with that rating decision in February 
1999.  In May 1999, he was provided with a statement of the 
case.  His substantive appeal pertaining to that issue was 
received in June 1999.

In March 2000, the Board remanded the matters on appeal for a 
hearing before a Member of the Board, consistent with the 
veteran's prior request.  In April 2000, the veteran withdrew 
his request for a personal hearing before a member of the 
Board, and requested instead a personal hearing before a 
hearing officer at the RO; that hearing was held in June 
2000.  

The Board's decision on the issue of an increased evaluation 
for post-traumatic stress disorder is set forth below.  
However, the claim for service connection for a sleep 
disorder, to include sleep apnea, is addressed in the REMAND 
following the ORDER portion of the decision.  


FINDING OF FACT

The veteran's post-traumatic stress disorder is characterized 
by irritability, depressed mood, flashbacks, obsessive 
intrusive thoughts, and sleep impairment (to include 
nightmares and insomnia); these symptoms are indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for post-
traumatic stress disorder are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection for post-traumatic stress disorder was 
established in August 1995.  The veteran reportedly witnessed 
a military training accident in which two soldiers were 
killed and his brother, J.W., was severely injured.  An 
initial disability rating of 10 percent was assigned.  

A claim for an increased rating for the veteran's post-
traumatic stress disorder was received at the RO in June 
1998.  He stated that his post-traumatic stress disorder 
symptoms adversely affect his employment, as well as result 
in poor sleep patterns.  He later amended his claim to 
include service connection for a sleep disorder, described as 
sleep apnea.  

The veteran was afforded a July 1998 VA psychiatric 
examination.  At the time of the examination, the veteran was 
employed and living with his wife and son.  His reported 
post-traumatic stress disorder symptoms include short temper, 
irritability, isolation, increased alcohol consumption, and 
some dissociative thoughts.  He also reported significant 
sleep problems, and as a result was frequently tired.  The 
veteran's dress and grooming were adequate, and he was 
cooperative with the interviewer.  He was alert and fully 
oriented.  His affect was constricted and depressed.  His 
thought processes were coherent.  No suicidal or homicidal 
thoughts or plans were noted, and the veteran has had no 
legal problems.  His judgment and insight were fair.  No 
deficit in his memory and reasoning skills was noted.  He 
was, but is no longer, receiving VA psychiatric counseling 
for his disorder.  He has not been afforded medication.  He 
was judged competent to handle his VA benefits.  A Global 
Assessment of Functioning (GAF) score of 52 was awarded.  

In an August 1998 rating decision, the veteran was denied an 
increased rating, in excess of 10 percent, for his post-
traumatic stress disorder.  A decision was deferred on the 
issue of service connection for a sleep disorder.  He 
responded with a September 1998 notice of disagreement, and a 
statement of the case on the issue of an increased rating for 
post-traumatic stress disorder was afforded him the same 
month.  His VA Form 9 substantive appeal was received in 
September 1998.  

The veteran testified at a personal hearing before a RO 
hearing officer in November 1998.  He stated that his post-
traumatic stress disorder results in poor sleep, 
irritability, and social withdrawal.  His social withdrawal 
interferes with his work as a social worker, and he usually 
misses one or more days of work per month due to his post-
traumatic stress disorder.  At the time of his hearing, the 
veteran reported that he was not receiving any psychiatric 
counseling or taking medication for his post-traumatic stress 
disorder.  The veteran's wife also submitted a written 
statement describing his post-traumatic stress disorder 
symptoms.   She wrote that he is irritable, has impaired 
concentration, and sleeps poorly since the accident that 
resulted in his post-traumatic stress disorder.  

In late 1998, the veteran resumed outpatient counseling at 
the Vet Center for his post-traumatic stress disorder.  He 
also began taking prescription medication for his psychiatric 
symptoms.  Vet Center treatment records from 1998-2000 
revealed continued reports of irritability, poor sleep 
patterns, and isolation from co-workers, but medication did 
provide some lessening of symptoms.  Concurrent reports from 
his private physician confirmed problems falling and staying 
asleep.  

In a January 1999 rating decision, the veteran was denied 
service connection for a sleep disorder.  He responded with a 
February 1999 notice of disagreement, and was sent a May 1999 
statement of the case.  He then filed a May 1999 VA Form 9, 
perfecting his appeal of this issue.  

The veteran testified at a second RO hearing in June 2000.  
He had begun taking medication for his anxiety, and has had 
some relief from his psychiatric symptoms.  He continues to 
experience symptoms that affect his work, such as 
irritability and isolation from co-workers.  He stated that 
he misses 1-2 days of work per month due to his post-
traumatic stress disorder.  His accredited representative 
stated that the veteran was examined in December 1998 by J.W. 
at the Vet Center, and a GAF score of 45 was assigned.  Third 
party written statements were also submitted by the veteran.  
First, his supervisor wrote that the veteran was having 
difficulty keeping up with his workload and maintaining a 
proper attitude with co-workers and clients.  The veteran had 
also taken a considerable amount of personal leave due to his 
psychiatric complaints.  Next, the veteran's wife confirmed 
that he continues to sleep poorly, and was therefore 
frequently tired.  

A new VA psychiatric examination was afforded the veteran in 
October 2000.  His reported symptoms included nightmares, 
flashbacks, and obsessive, intrusive thoughts.  His sleep 
patterns were also poor, characterized by insomnia and 
restlessness.  He was currently employed, but his symptoms 
present a strain upon his ability to perform his job and his 
relationship with his co-workers.  He was currently taking 
medication for his symptoms, but had never been hospitalized 
for psychiatric treatment.  On objective evaluation, the 
veteran was alert and fully oriented.  He was normally 
dressed and cooperative with the interview.  No delusions or 
hallucinations were noted, and his thought processes were 
organized.  His speech was normal but his affect was 
depressed.  His memory, insight, and judgment were all within 
normal limits.  He initially drank heavily following the 
onset of his post-traumatic stress disorder, but has since 
reduced his alcohol intake.  Chronic post-traumatic stress 
disorder was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  

The RO considered the evidence added to the record and 
continued the prior denial of an increased rating for post-
traumatic stress disorder.  The veteran's appeal was returned 
to the Board.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the September 1998 Statement of the Case 
and the January 1999, May 1999, and July and December 2000 
Supplemental Statements of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has undergone comprehensive VA examination in 
connection with the claim on appeal.  Additionally, the 
veteran testified at personal hearings before RO personnel in 
November 1998 and again in June 2000.  Furthermore, as the 
veteran has not identified any additional relevant evidence 
that has not been requested or obtained, there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issues on appeal.  Hence, 
adjudication of the issue on appeal, without remand to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's post-traumatic stress disorder is currently 
rated as 10 percent disabling under Diagnostic Code 9411.  
Under this code, a 30 percent rating will be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, direction, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

The rating schedule provides a 50 percent rating for post-
traumatic stress disorder where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 70 percent rating is provided where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 100 percent rating is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

For the reasons to be discussed below, an increased rating, 
to 30 percent and no higher, is warranted for the veteran's 
service-connected post-traumatic stress disorder.  

According to the evidence of record, including the July 1998 
and October 2000 VA examination reports, the veteran's post-
traumatic stress disorder is characterized by irritability, 
depressed mood, flashbacks, obsessive intrusive thoughts, and 
sleep impairment (to include nightmares and insomnia).  These 
symptoms result in some decrease in his work efficiency and 
an occasional inability to perform occupational tasks, as 
evidenced by the employer's comments that the veteran was 
having difficulty keeping up with his workload and 
maintaining a proper attitude with co-workers and clients.  
The Board also notes that the receives regular counseling and 
medication for his psychiatric disability.  

Overall, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for a 30 percent evaluation.  
See 38 C.F.R. § 4.7.  Such an evaluation is also consistent 
with the assignments of GAF scores of 52 and 60 in July 1998 
and in October 2000, respectively.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores between 51-60 represent moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As a 30 percent evaluation is more representative 
of the veteran's psychiatric disability picture, that is the 
evaluation that should be assigned.   

While the evidence of record supports an increased rating to 
30 percent for the veteran's post-traumatic stress disorder, 
the Board also finds that no higher evaluation is warranted.  
The Board notes that the veteran has been afforded two VA 
examinations during the pendency of this claim, as well as 
outpatient psychiatric treatment, and according to all 
evidence of record, he has continually been alert and fully 
oriented to his surrounding during that time.  No deficits in 
his thought processes, memory, or cognitive functioning have 
been noted.  His speech is of normal rate and pattern, and he 
has effectively testified on his own behalf at November 1998 
and June 2000 personal hearings.  He has no history of 
homicidal or suicidal thoughts or actions, and has no legal 
problems stemming from his psychiatric disability.  His dress 
and grooming have always been adequate, and he continues to 
both work on a full time basis as well as serve in the 
military reserves.  He continues to live with his wife and 
son, and has been judged by all examiners of record to be 
competent to manage his personal finances.  

The veteran has stated that he was examined at the Vet Center 
in December 1998 by J.W., apparently his brother, judging by 
the military incident reports concerning the veteran's in-
service stressor, and a GAF score of 45 was rendered.  
According to the DSM-IV, GAF scores between 41 and 50 
represent serious symptoms or serious impairment in social, 
occupational, or school functioning.  The Board notes, 
however, that a review of December 1998 treatment records 
from the Vet Center do not reveal any GAF scores; there also 
is no indication of record that the veteran's brother 
possesses the appropriate medical training and expertise to 
assign such a score.  However, even assuming, arguendo, that 
a single GAF of 45 was assigned on one occasion, the Board 
emphasizes that the analysis of the appropriate rating for 
the veteran's disability requires evaluation of the entire 
record.  As indicated above, the veteran's symptoms, the GAF 
scores of 52 and 60 assigned by VA physicians, and even the 
letter from the veteran's employer (the clear preponderance 
of the evidence) are indicative of moderate difficulty in 
social and occupational functioning, which is consistent with 
the criteria for a 30 percent evaluation.  Thus, even if the 
veteran was assigned a GAF score of 45 on single occasion in 
December 1998, this evidence does not, in and of itself, 
justify an increased rating to 50 percent for the veteran's 
post-traumatic stress disorder.  

Thus, while the veteran's psychiatric symptoms have 
unquestionably worsened, the evidence simply does not 
demonstrate that the veteran has a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As the criteria for the next higher, 50 
percent, evaluation are not met, it follows that the criteria 
for 70 or 100 percent evaluations likewise are not met.  

Under these circumstances, the Board concludes that an 
evaluation of 30 percent, but no higher, is warranted for the 
veteran's service-connected psychiatric disability.  


ORDER

A 30 percent rating for the veteran's post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



REMAND

The Board notes, at the outset, that complaints of chronic 
sleep impairment (to include nightmares and insomnia) have 
been considered in the assignment of an increased evaluation 
for service-connected post-traumatic stress disorder.  
However, the veteran contends that he has a separate and 
distinct sleep disorder, variously characterized as sleep 
apnea or narcolepsy, which he appears to contend resulted 
from his PTSD.  In this regard, the Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Service connection also may be granted for 
disability proximately due to or the result of a service-
connected disability, to include resulting from aggravation 
of a nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. pp. 439, 448 (1995).  

In denying a claim for service connection for sleep apnea, as 
not well grounded, the RO indicated that the veteran's 
service medical records reflected no findings of the claimed 
disability, and that no evidence of sleep apnea had been 
furnished.  No VA examination of the veteran was arranged in 
connection with the claim.

The Board notes, however, that under the Veterans Claims 
Assistance Act of 2000, VA examination is necessary when 
there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  

In this case, current disability and possible relationship 
between service or service-connected disability is indicated 
by the veteran's own assertions and complaints, and there is 
no medical evidence or opinion on the question of a 
relationship, if any, between the veteran's post-traumatic 
stress disorder and his current sleep disorder, if any.  
Because the RO has not yet had an opportunity to consider the 
claim in light of the Veterans Claims Assistance Act, and 
because the Act mandates additional development in this case, 
a remand is necessary in order to ensure due process of law, 
and to avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain all outstanding pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development and/or 
notification.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, as well as any other source(s) 
or facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to do 
so before arranging for him to undergo 
examination

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
appropriate medical examination at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to, and reviewed 
by, the physician designated to examine 
the appellant.  All necessary tests, 
studies, to include a sleep study if 
necessary, and consultations should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examination of the veteran, review of his 
pertinent medical history and assertions, 
and with consideration of sound medical 
principles, the VA physician should 
clearly indicate whether the veteran has a 
current diagnosis of a sleep disorder 
separate and distinct from sleep 
impairment associated with his PTSD (i.e., 
nightmares and insomnia), such as sleep 
apnea or narcolepsy.  If so, the physician 
should render an opinion as whether it is 
at least as likely as not that veteran's 
sleep disorder is (a) attributable to 
injury or disease in service, or (b) was 
caused or is aggravated by the veteran's 
service-connected post-traumatic stress 
disorder.  If aggravation of the veteran's 
sleep disorder is found, the examiner 
should indicate the extent of additional 
disability resulting from the aggravation.  
All examination findings, along with the 
complete rationale for the opinion 
expressed (to include, as appropriate, 
citation to evidence of record and/or 
supporting medical authority) must be set 
forth in a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of all requested 
development, and any additional 
development and/notification action 
indicated, the RO should again consider 
the veteran's claim for service 
connection for a sleep disorder in light 
of all pertinent evidence and legal 
authority.  The RO must provide full 
reasons and basis for its determinations.

7.  If the benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond with written and/or other 
argument in response thereto before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


